Citation Nr: 1432432	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a March 2014 videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The April 2007 rating decision that denied service connection for a bilateral hearing loss disability was not appealed, nor was new and material evidence received within one year of the rating decision.

2.  Evidence received since the final April 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's current bilateral hearing loss disability is related to active service.  


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final April 2007 rating decision is new and material; the criteria to reopen the claim for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a); 3.385 (2013).

3.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  In an April 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, finding that there was not a nexus between his hearing loss and active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within one year of this notice.  As such, the April 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In November 2009, the Veteran filed a petition to reopen his claim for service connection.  A March 2010 rating decision reopened the Veteran's claim based on new and material evidence, but confirmed and continued the previous denial of the claim on the merits.  Although the RO reopened the claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, adjudication of the claim ends, and further analysis is neither required nor permitted.  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection had been received, the Board will proceed to adjudicate the issue of new and material evidence in the first instance. 

Evidence received since the April 2007 rating decision includes a February 2010 VA audiology report and an October 2011 addendum opinion, private treatment records from Dr. Madonna, M.D., and the Veteran's testimony and lay statements.  This evidence is new because it was not of record at the time of the April 2007 rating decision.  Furthermore, all the evidence is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, whether the Veteran's hearing loss is related to his active service.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim in the April 2007 rating decision.  Shade, 24 Vet. App. at 117.  Thus, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

The Veteran claims that his current bilateral hearing loss disability is related to his period of active service, including in-service noise exposure.

VA and private treatment record and the VA audiology report indicate that the Veteran has a hearing loss disability for VA purposes.  Accordingly, the first Shedden element is met.  

With regard to an in-service incurrence, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses of hearing loss.  The Veteran's August 1963 separation examination noted his ears where normal and that he scored 15/15 on his whispered voice hearing test.  Nonetheless, the Veteran testified that he served as a deck seaman on an attack tug on a gun boat and that he was exposed to heavy gunfire and all kinds of noise, after which his hearing felt hollow and dull.  The Veteran also testified shortly after getting out of the military that his hearing declined to the point where co-workers would tease him by calling him "dull tone."  The Veteran is competent to report events or symptoms he experienced.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  Thus, the second Shedden
 element is met.  

With regard to nexus evidence, a January 2007 VA audiology consultation record noted that although the Veteran did not have the classic characteristics of a noise-induced hearing loss, considering his account of in-service noise trauma it was possible that his hearing loss was, at least in part, caused by his in-service noise exposure.  Additionally, in an October 2009 treatment record, Dr. Madonna stated that the Veteran had a history of significant military noise exposure, which may have significantly contributed to his current hearing loss.

The Board acknowledges the negative and speculative VA opinions of record.  Specifically, the May 2007 audiologist opined that without detailed audiometric records from active service, a nexus opinion addressing the Veteran's current hearing loss and in-service noise exposure could not be provided without resorting to mere speculation.  Additionally, a February 2010 VA audiology report indicated that while the status of the Veteran's hearing during service is unknown, given his report of onset within the last 10 years, his hearing loss was more likely a post-service occurrence.  However, in an October 2011 addendum report, the February 2010 audiologist changed her opinion and stated while there was no objective evidence that hearing loss occurred during service, given that the status of the Veteran's hearing during service was unknown, she could not, without speculation, opine whether his hearing loss was related to his in-service noise exposure.  

After a careful review of the record, the Board finds that positive nexus opinions in the January 2007 VA audiology consultation record and Dr. Madonna's October 2009 treatment record are the most probative nexus evidence.  As his bilateral hearing loss is at least likely as not related to active service, service connection for the Veteran's bilateral hearing loss disability is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened. 

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


